DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. 
The applicant alleges paragraphs [0036-0038] support the “target history query character string of the training web page”. The examiner disagrees.  paragraphs [0036-0038] fail to explicitly disclose the limitation “target history query character string of the training web page”. Therefore, the applicant’s argument is unpersuasive.
The applicant alleges paragraphs [0044] and [0045] give written description to the web categorization model and disclose how the model would function. The examiner disagrees. Paragraph [0045] discloses “a training web page set with manually annotated categories is obtained”. However, the applicant fails to disclose a specific  “training web page set with manually annotated categories”. Therefore, the applicant’s argument is unpersuasive. 
Paragraph [0049] discloses “[t]raining is performed by using the web page vector generated after word segmentation is performed on the effective history query character string”. As noted in the previous office action, the examiner does not understand what the “effective” history query character string means or how this “effective” history query character string would result in the web page vector. Moreover, the examiner does not understand how the training on the “effective” history query character string would give written description to the web page vector and web page categorization model that uses the claimed  “target history character string”.
The applicant’s alleges the additional element:
generating a web page vector of the training web page according to the segmented words and the segmented-word weight of each of the segmented words, each entry of the webpage vector is formed by one of the segmented words and the segmented-word weight corresponding to the one of the segmented words; and training a web page categorization model by using the web page vectors of the training web pages and the annotated categories of the training web pages as training data set, to obtain the trained web page categorization model.
does not recite an abstract idea. The examiner disagrees. The Federal Circuit held “we continue to ‘treat[] analyzing information by steps people [could] go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.’” Id. at 1146–47 (quoting Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (citations omitted)). The Federal Circuit has recognized that “a claim for a new abstract idea is still an abstract idea.” Id. at 1151. It is well established that mental processes are abstract ideas.  Here, the claims recite steps for receiving and/or analyzing information, which people could go through in their minds, or by mathematical algorithms, which is a mental process within the abstract-idea category. The focus “is on selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis. That is all abstract.” SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018). Therefore, the applicant’s argument is unpersuasive.
The applicant alleges “the technical improvements provided by the claimed invention are stated in the specification” and would result in lower cost and higher efficiency. However, the claims are not directed towards a technical improvement in a computer processor, but rather use the computer as a tool to improve data analysis. Paragraph [0021] discloses “the server 120 includes a processor, a storage medium, a memory, and a network4 interface that are connected by using a system bus”. The examiner submits the processor is an off the shelf processor. “[T]he focus of the claims is not any improved computer or [device], but the improved mathematical analysis; and indeed, the specification makes clear that off-the-shelf . . . technology is usable to carry out the analysis.” SAP, 898 F.3d at 1168. Therefore, the applicant’s argument is unpersuasive.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the target history query character string must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 19, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method. Therefore, claim 1 is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Both claims 1 and 15 disclose 
Obtaining… a query character string and a history web page set, the history web page set including web pages clicked by using the query character string historically (This is mental concept or   a method of organizing human activity. This is because all one is doing is receiving an initiation input or mental process (observing). This can be accomplished by either telling yourself, or having your boss tell you that it is time to generate (following instructions) the required estimated operation state);
 Obtaining… a category of each web page in the history web page set according to a trained web page categorization model (This is a mental concept or mathematical concept. The category is determined by the (mathematical) model. This is a mental process because one is making a judgemnet to determine the category of each web page according to some instructions.
the trained web page categorization model is obtained by: obtaining a training web page set including a plurality of training web pages, the plurality of training web pages being annotated with different categories, and each training web page being annotated with one category (This is mental concept or  a method of organizing human activity. This is because all one is doing is receiving “obtaining” a training page set, which could be one remembering a training or getting training materials for a process.)
 generating web page vectors of the training web pages in the training web page set, comprising: for each training web page (This is a mathematical concept. The vectors are a mathematical representation of training web pages.)
identifying a target history query character string of a training web page and performing word segmentation on the target history query character string to obtain segmented words wherein the target history query character is identified by in response to determining the training web page is used as a search result of a query character string and is clicked or entered by a user, (This is a mental process or mathematical concept. One can identify (observe) through a mental process and one can perform manual counting  of the clicks  by a mental process (observing, evaluation or judgement). The mathematical concept would be identifying the target history and performing word segmentation based on a mathematical relationship or mathematical calculations.)
determining the query character string is the target history query character string for the training web page; and in response to determining the training web page is used as a search result of a query character string and is not clicked or entered by the user, determining the query character string is not the target history query character string for the training web page; (This is a mental process or mathematical concept. One can determine through a mental process. The mathematical concept would be determining  if the query character string  is the target history and performing word segmentation or is not the target history  based on a mathematical relationship (such as clicks or if a query string is entered) or mathematical calculations.)
 determining a total number of times each of the segmented word appears in the target history query character string (This is a mental process or a mathematical concept. One could determine the number of times through a mental process (i.e. judgment). One could calculate the number of times through a mathematical concept.)
calculating a segmented-word weight of each of the segmented words according to the total number of times the each of the segmented words appears in the history query character string (This is a  mathematical concept.)
generating a web page vector of the training web page according the segmented words and  to the segmented-word weight of each of the segmented words, each entry of the webpage vector is formed by one of the segmented words and the segmented-word weight corresponding to the one of the segmented words (This is a  mathematical concept. The examiner notes this was amended to “generating” from “calculating” on 4/29/22. The examiner submits the generating would just be calculating. )
training a web page categorization model by using  the web page vector  of the training web pages and the annotated categories of the training web pages as training data set, to obtain the trained  (This is a  mathematical concept.)
determining…a number of web pages in each category in the history web page set (This is a mental process or mathematical concept. The determining could be done by a mental process of counting in one’s mind the number of web pages (evaluation or judgement). The mathematical concept would be calculating/determining based on a rule or algorithm.)
calculating the number of the web pages in each category over a total number of web pages in the history web page set to obtain intention distribution of the target query character string (This is either a mathematical concept (e.g. mathematical relationship) or a mental process of looking at the data (number of web pages) and determining (judgement) a (rough) distribution.)
obtaining… an intention identification result of the target query character string according to the intention distribution (This is a mental process or mathematical concept. One could  indetify (evaluation or judgement) the result in their mind. One could calculate the intention identification result by a mathematical relationship.)

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1, the following are additional elements: a device having one or more processor and memory.
Specifically, it is the measuring and collecting aspect of the above limitation which is an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that measuring/obtaining and collecting(statistics) [original claim 1]/determining data is a novel feature of the claim. Moreover, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring/obtaining and collecting (statistics)[original claim 1]/determining data.
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this element appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
Additional Element : a device having one or more processor and memory (i.e. a computer).
Examiner cites MPEP 2106.05(f) (2) discloses
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” (underline added)

The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h)vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021).


Claims 8-10, 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method, Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Obtaining… a query character string and a history web page set, the history web page set including web pages clicked by using the query character string historically (This is mental concept or   a method of organizing human activity. This is because all one is doing is receiving an initiation input or mental process (observing). This can be accomplished by either telling yourself, or having your boss tell you that it is time to generate (following instructions) the required estimated operation state);
 Obtaining… a category of each web page in the history web page set according to a trained web page categorization model (This is a mental concept or mathematical concept. The category is determined by the (mathematical) model. This is a mental process because one is making a judgemnet to determine the category of each web page according to some instructions.
the trained web page categorization model is obtained by: obtaining a training web page set including a plurality of training web pages, the plurality of training web pages being annotated with different categories, and each training web page being annotated with one category (This is mental concept or  a method of organizing human activity. This is because all one is doing is receiving “obtaining” a training page set, which could be one remembering a training or getting training materials for a process.)
 generating web page vectors of the training web pages in the training web page set, comprising: for each training web page (This is a mathematical concept. The vectors are a mathematical representation of training web pages.)
identifying a target history query character string of a training web page and performing word segmentation on the target history query character string to obtain segmented words wherein the target history query character is identified by in response to determining the training web page is used as a search result of a query character string and is clicked or entered by a user, (This is a mental process or mathematical concept. One can identify (observe) through a mental process and one can perform manual counting  of the clicks  by a mental process (observing, evaluation or judgement). The mathematical concept would be identifying the target history and performing word segmentation based on a mathematical relationship or mathematical calculations.)
determining the query character string is the target history query character string for the training web page; and in response to determining the training web page is used as a search result of a query character string and is not clicked or entered by the user, determining the query character string is not the target history query character string for the training web page; (This is a mental process or mathematical concept. One can determine through a mental process. The mathematical concept would be determining  if the query character string  is the target history and performing word segmentation or is not the target history  based on a mathematical relationship (such as clicks or if a query string is entered) or mathematical calculations.)
 determining a total number of times each of the segmented word appears in the target history query character string (This is a mental process or a mathematical concept. One could determine the number of times through a mental process (i.e. judgment). One could calculate the number of times through a mathematical concept.)
calculating a segmented-word weight of each of the segmented words according to the total number of times the each of the segmented words appears in the history query character string (This is a  mathematical concept.)
generating a web page vector of the training web page according the segmented words and  to the segmented-word weight of each of the segmented words, each entry of the webpage vector is formed by one of the segmented words and the segmented-word weight corresponding to the one of the segmented words (This is a  mathematical concept. The examiner notes this was amended to “generating” from “calculating” on 4/29/22. The examiner submits the generating would just be calculating. )
training a web page categorization model by using  the web page vector  of the training web pages and the annotated categories of the training web pages as training data set, to obtain the trained  (This is a  mathematical concept.)
determining…a number of web pages in each category in the history web page set (This is a mental process or mathematical concept. The determining could be done by a mental process of counting in one’s mind the number of web pages (evaluation or judgement). The mathematical concept would be calculating/determining based on a rule or algorithm.)
calculating the number of the web pages in each category over a total number of web pages in the history web page set to obtain intention distribution of the target query character string (This is either a mathematical concept (e.g. mathematical relationship) or a mental process of looking at the data (number of web pages) and determining (judgement) a (rough) distribution.)
obtaining… an intention identification result of the target query character string according to the intention distribution (This is a mental process or mathematical concept. One could  indetify (evaluation or judgement) the result in their mind. One could calculate the intention identification result by a mathematical relationship.)

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1, the following are additional elements: a device having one or more processor and memory.
Specifically, it is the measuring and collecting aspect of the above limitation which is an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that measuring/obtaining and collecting(statistics) [original claim 1]/determining data is a novel feature of the claim. Moreover, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring/obtaining and collecting(statistics)[original claim 1]/determining data.
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
Additional Element : a device having one or more processor and memory (i.e. a computer).
Examiner cites MPEP 2106.05(f) (2) discloses
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” (underline added)


The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h)vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021)


Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 15 is directed to a device. Therefore, claim 15 is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
obtaining a training web page set including a plurality of training web pages, the plurality of training web pages being annotated with different categories, and each training web page being annotated with one category (This is mental concept or  a method of organizing human activity. This is because all one is doing is receiving “obtaining” a training page set, which could be one remembering a training or getting training materials for a process.)
 generating web page vectors of the training web pages in the training web page set, comprising: for each training web page (This is a mathematical concept. The vectors are a mathematical representation of training web pages.)
identifying a target history query character string of a training web page and performing word segmentation on the target history query character string to obtain segmented words wherein the target history query character is identified by in response to determining the training web page is used as a search result of a query character string and is clicked or entered by a user, (This is a mental process or mathematical concept. One can identify (observe) through a mental process and one can perform manual counting  of the clicks  by a mental process (observing, evaluation or judgement). The mathematical concept would be identifying the target history and performing word segmentation based on a mathematical relationship or mathematical calculations.)
determining the query character string is the target history query character string for the training web page; and in response to determining the training web page is used as a search result of a query character string and is not clicked or entered by the user, determining the query character string is not the target history query character string for the training web page; (This is a mental process or mathematical concept. One can determine through a mental process. The mathematical concept would be determining  if the query character string  is the target history and performing word segmentation or is not the target history  based on a mathematical relationship (such as clicks or if a query string is entered) or mathematical calculations.)
 determining a total number of times each of the segmented word appears in the target history query character string (This is a mental process or a mathematical concept. One could determine the number of times through a mental process (i.e. judgment). One could calculate the number of times through a mathematical concept.)
calculating a segmented-word weight of each of the segmented words according to the total number of times the each of the segmented words appears in the history query character string (This is a  mathematical concept.)
generating a web page vector of the training web page according the segmented words and  to the segmented-word weight of each of the segmented words, each entry of the webpage vector is formed by one of the segmented words and the segmented-word weight corresponding to the one of the segmented words (This is a  mathematical concept. The examiner notes this was amended to “generating” from “calculating” on 4/29/22. The examiner submits the generating would just be calculating. )
training a web page categorization model by using  the web page vector  of the training web pages and the annotated categories of the training web pages as training data set, to obtain the trained  (This is a  mathematical concept.)
obtaining a query character string and a history web page set, the history web page set including web pages clicked by using the query character string historically; (This is mental concept or   a method of organizing human activity. This is because all one is doing is receiving an initiation input or mental process (observing). This can be accomplished by either telling yourself, or having your boss tell you that it is time to generate (following instructions) the required estimated operation state);
obtaining a category of each web page in the history web page set according to the web page vectors of the training web pages and the annotated categories of the training web pages (This is mental concept or  a method of organizing human activity. This is because all one is doing is receiving “obtaining” a training page set, which could be one remembering a training or getting training materials for a process.)
determining…a number of web pages in each category in the history web page set (This is a mental process or mathematical concept. The determining could be done by a mental process of counting in one’s mind the number of web pages (evaluation or judgement). The mathematical concept would be calculating/determining based on a rule or algorithm.)
calculating the number of the web pages in each category over a total number of web pages in the history web page set to obtain intention distribution of the target query character string (This is either a mathematical concept (e.g. mathematical relationship) or a mental process of looking at the data (number of web pages) and determining (judgement) a (rough) distribution.)
obtaining… an intention identification result of the target query character string according to the intention distribution (This is a mental process or mathematical concept. One could  indetify (evaluation or judgement) the result in their mind. One could calculate the intention identification result by a mathematical relationship.)

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1, the following are additional elements: a device having one or more processor and memory.
Specifically, it is the measuring and collecting aspect of the above limitation which is an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that measuring/obtaining and collecting(statistics) [original claim 1]/determining data is a novel feature of the claim. Moreover, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring/obtaining and collecting (statistics)[original claim 1]/determining data.
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this element appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
Additional Element : a device having one or more processor and memory (i.e. a computer).
Examiner cites MPEP 2106.05(f) (2) discloses
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” (underline added)

The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h)vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


112(a)

Claims 1-3, 7-10, 12, 14-17, and 19, 21, 22, and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

112(a)- target history query character string
	Claims 1, 8, and 15 disclose “target history query character string of the training web page” (underline added). 
	The applicant alleges paragraphs [0036-0038] support the “target history query character string of the training web page”. However, paragraphs [0036-0038] fail to explicitly disclose the limitation “target history query character string of the training web page”.
Paragraph [0039] discloses “repeating step S211 to step S214 until generation of web page vectors of the target training web pages is completed”. 
Paragraph [0040] disclose “target training web pages may be self-defined according to needs, and the target training web pages may be training web pages in the training web page set that are screened by using a preset rule. Alternatively, all training web pages in the web page set may be directly used as target training web pages”(underline added). The original specification fails to disclose the “preset rule” for screening the training pages in order to get the target history query character string. 
Both paragraphs [0039 and 0040] fail to disclose “identifying a target history query character string of the training web page” (underline added).
Claims 1-3, 7-10, 12, 14-17, and 19, 21, 22, and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




112(a) LDA features and LR model for training web categorization model
Claims 1, 8, and 15 disclose a “web page categorization model”. 
The examiner submits the “web page categorization model” functions to obtain a category of each web page, as disclosed in claims 1, 8, and 15. MPEP 2161.01[R-10.2019] discloses “[e]ven if a claim is not construed as a means-plus- function limitation under 35 U.S.C. 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a).” MPEP 2161.01 I further discloses, “for software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
The examiner submits the web page categorization model would use the Latent Dirichlet Allocation (LDA) features in an LR model to train the web page categorization model.
Paragraph [0042] disclose “the manually annotated categories of the web pages in the training web page set and the corresponding web page vectors are substituted into a logistic regression 1 (LR) model to perform training, so as to obtain the web page categorization model”. 

Paragraph [0046] disclose “obtaining a Latent Dirichlet Allocation (LDA) features of the web pages in the training web page set”. 
Paragraph [0047] disclose an LDA model and “obtaining a Latent Dirichlet Allocation (LDA) features of the web pages in the training web page set.”
The applicant has not disclosed a specific “training web page set” that is disclosed in either paragraphs [0042 and 0046].
Paragraph [0049] discloses “the LDA features of the web pages, the manually annotated categories, and the corresponding web page vectors are substituted into an LR model and 
15training is performed” and shown in figure 7. 
The examiner submits the applicant has not disclosed how the LR model would function because the applicant does not disclose a specific “training web page set” in order to give the model functionality.
The applicant alleges paragraphs [0044] and [0045] give written description to the web categorization model and disclose how the model would function. The examiner disagrees. Paragraph [0045] discloses “a training web page set with manually annotated categories is obtained”. However,  the applicant fails to disclose a specific  “training web page set with manually annotated categories”. 
Paragraph [0049] explicitly discloses “the manually annotated categories, and the corresponding web page vectors are substituted into an LR model and 15training is performed, so as to obtain the web page categorization model”. The applicant clearly has not disclosed any specific “manually annotated categories”. Moreover, paragraph [0049] discloses “[t]raining is performed by using the web page vector generated after word segmentation is performed on the effective history query character string”. As noted in the previous office action, the examiner does not understand what the “effective” history query character string means. Lastly, the examiner does not understand how the training on the “effective” history query character string would give written description to the web page vector and web page categorization model that uses the claimed  “target history character string”.

The examiner also submits “Identifying artificial intelligence (AI) invention: A novel AI patent dataset” by Giczy et al.  which discloses specific datasets/datafiles with the research. Moreover,  Giczy et al.  discloses “publicly available datasets are important for advancing the frontiers of knowledge” (Introduction, page 2). Lastly, Giczy et al.  discloses “[t]he critical aspect of these approaches is curating the training data”. 
Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
The applicant has not disclosed any specific dataset that is used to train the LR model.  

Since the applicant has not disclosed a specific dataset, as is disclosed in Giczy et al., that trains the model (i.e. LR model to get the web page categorization model), the applicant has not described how the functionality(i.e. LR model) is achieved. As noted above, the specific dataset is important for advancing the frontiers of knowledge. Moreover, as noted above, a critical aspect of the AI is  curating the training data.  Therefore, since the applicant has not furnished the specific training data, the applicant has not show how the inventor intended the function to be performed. 
The examiner submits  the inference of the LR model would include a trained model and to train the model one would need a specific dataset to get a functionality(i.e. LR model), as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/.  

    PNG
    media_image2.png
    608
    1080
    media_image2.png
    Greyscale
 
Moreover, the examiner notes “A DARPA perspective on Artificial Intelligence” discloses on page 25 how bad data (“skewed training”) will lead to a malfunctioning/nonfunctioning AI. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817